   9:19-cv-02163-RMG-MGB             Date Filed 09/13/21    Entry Number 76     Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
       v.                              )             C/A No.: 9:19-cv-02163-RMG-MGB
                                       )
Cody Kirkman, Individually; Amber      )
Swinehammer, Individually; Lindsey     )
Gibson, Individually; Cody C. Kirkman, )
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Bluffton Police Department,            )
                                       )
              Defendants.              )
________________________________ )

                                   ______________________

                                      STATUS REPORT
                                   ______________________

            On today’s date, the undersigned counsel confirmed by telephonic consultations with

Assistant United States Attorney Ben Garner that following retirement of Special Agent

George French of the Federal Bureau of Investigations, a new FBI agent has been

assigned and is assuming the case. As a result, we are advised that there will be some

delay in the completion of the pending investigation. Thus, to date, no prosecutorial

decision has been made and they await a final decision on the direction of the investigation.

Therefore, the reasons set forth in support of the Order to Stay remain unchanged.




Doc #1016
   9:19-cv-02163-RMG-MGB     Date Filed 09/13/21   Entry Number 76      Page 2 of 2




                                     Respectfully submitted,

                                     LAW OFFICE OF CHRISTY L. SCOTT, LLC

                               By:   s/Christy L. Scott
                                     Christy L. Scott, Fed. ID No. 6215
                                     Post Office Box 1515, 108 Carn Street
                                     Walterboro, SC 29488
                                     (843) 782-4359
                                     Email: cscott@lawofficeofchristyscott.com

                                     ATTORNEY FOR DEFENDANTS
                                     Cody C. Kirkman, Individually and as an Officer
                                     of Town of Bluffton Police Department; Amber
                                     Swinehamer,           (mistakenly         spelled
                                     Swinehammer), Individually and as an Officer of
                                     Town of Bluffton Police Department; former
                                     Bluffton police officer Lindsey Gibson, sued
                                     individually and as a former police officer of the
                                     Bluffton Police Department and the Town of
                                     Bluffton Police Department

September 13, 2021

Walterboro, South Carolina




Doc #1016
